Citation Nr: 1537260	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disability as secondary to service-connected left knee residuals of gunshot wound with retained foreign body.

3.  Entitlement to an increased rating in excess of 10 percent for left knee residuals of gunshot wound with retained foreign body.

4.  Entitlement to an increased rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2015, the Veteran, sitting at the RO, testified at a hearing before the undersigned Veterans Law Judge at the RO.  There, the Veteran withdrew his claim for entitlement to an increased rating for bilateral hearing loss.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a right knee disability as secondary to service-connected left knee residuals of gunshot wound with retained foreign body and entitlement to an increased rating in excess of 10 percent for left knee residuals of gunshot wound with retained foreign body are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  On June 11, 2015, the Veteran withdrew his claim for entitlement to an increased rating for bilateral hearing loss.  

2.  Tinnitus did not manifest during military service or until years thereafter, and is not otherwise attributable to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service, and tinnitus may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claims of service connection, the RO sent to him a letter dated in November 2006 wherein he was notified of the evidence required to substantiate those claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as treatment records related to the claimed conditions and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the November 2006 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence of record contains the Veteran's available service treatment records (STRs), available private treatment records, VA examination reports and medical opinions, and lay statements.  The Board is unaware of any outstanding evidence or information that has not already been requested.  

The Veteran has also been afforded a VA medical examination for his claimed disorder in April 2007 and February 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as such were predicated on an examination of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considers all of the pertinent evidence of record, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The evidentiary standard of 38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567   (1996).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The Veteran is seeking service connection for tinnitus, which he contends is related to noise exposure during active service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.

While the Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis of tinnitus, his awards and decorations include a Combat Action Ribbon.  Thus, it may reasonably be conceded that he was exposed to hazardous noise levels in service.  38 U.S.C.A. § 1154(b).    

During an August 2003 VA audiometric examination, the Veteran denied tinnitus in either ear.

A December 2006 letter by private physician, Dr. K. T., stated that the Veteran had a history of tinnitus when he entered the workplace that dated back to his time when he was in service.  He further stated, "clearly, [the Veteran's] problem is not related to his work experience at Millennium where he has been for the last 15 years, but it is related to his service-connected incident that occurred while serving."

During an April 2007 VA audiometric examination, the Veteran had complaints of tinnitus described as a bilateral intermittent ringing sound.  He reported that he first began to notice the tinnitus approximately within the last 20 years, that it had subsided and was not bothersome, and that it had begun again.  The Veteran did not report an incident of occurrence or a date of occurrence for tinnitus.  The examiner indicated that the Veteran's reports of tinnitus were not consistent with that of tinnitus related to noise exposure.  He also reported that his tinnitus began in a time frame that would have been post-military service, that it subsided and was non-bothersome, and had only recently been noticeable.  The examiner opined that the Veteran's current tinnitus was not caused by, or a result of, noise exposure during military service.

During a February 2012 VA examination, the Veteran reported recurrent tinnitus.  He reported that his onset date was unknown but he did not have tinnitus in service.  The examiner opined that it was less likely than not that the Veteran's tinnitus was a symptom associated with his [service-connected] hearing loss.  The examiner reasoned that the Veteran stated he did not have tinnitus in service.  The examiner further noted that he had been exposed to occupational noise with the use of hearing protection for 21 years and that the date of onset for his tinnitus was unknown.  Upon review of the Veteran's claims file, the examiner concluded by stating that there was no mention of tinnitus in the Veteran's STRs and that he had worked in environments that required hearing protection for the past 21 years.

The Veteran testified at his June 2015 Board hearing that during battle, he was exposed to loud noises from rounds of artillery that were about 10-15 feet away from him while in a foxhole.  See June 2015 Board Hearing Transcript, p. 5.  He further testified that he had trouble with his hearing since then.  Id.  

The Board accepts that the Veteran was exposed to noise in service.  However, the available STRs are negative for any complaints and findings of tinnitus.  The separation examination report, prepared in September 1969, showed that the Veteran's ears were also normal.  Significantly, there is no reliable evidence indicating that there is a relationship between the Veteran's current tinnitus and military noise exposure.  The first documentation of tinnitus is dated in the August 2006 letter by Dr. K. T., over 35 years after the Veteran's service separation.  Indeed, the Veteran reported that his tinnitus did not begin until approximately 1987, which would have been nearly 18 years after discharge.  The Board must note the lapse of many years between his separation from service and the first indication of complaints of tinnitus.  (The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).)  Following the VA examination in April 2007, the VA audiologist specifically stated that the Veteran's tinnitus was not caused by, or a result of, noise exposure during military service.  The same opinion was provided by the VA audiologist upon VA examination in February 2012.  These opinions are unrefuted by the remaining medical evidence.  Indeed, the evidence, particularly the time of onset as reported by the Veteran at the April 2007 VA examination, is consistent with the examiner's opinion.

The Board also finds that the April 2007 and February 2012 VA examiners' opinions to be more probative than the December 2006 private physician's opinion.  The examiners reviewed the Veteran's reported history as well as the information and evidence in the claims folder, and they provided thorough and adequate rationales that are supported by the evidence of record.  Indeed, the examiners specifically discussed the Veteran's assertions as well as the lack of documentation of tinnitus in the service treatment records and for many decades thereafter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).

On the other hand, the December 2006 private medical physician did not discuss the fact that the Veteran's STRs were negative for any complaints, treatment, or diagnosis of tinnitus, including the affirmative findings at the time of the separation examination that revealed normal ears and hearing.  He also did not acknowledge the decades-long evidentiary gap between the Veteran's separation from service and his first complaints regarding his tinnitus.  Indeed, he did not account for the Veteran's statements indicating that at one time, his tinnitus subsided and was not bothersome, and then had begun again.

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187   (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180   (1995).   See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the April 2007 and February 2012 VA examiners who had the benefit and review of all pertinent medical records and who provided a rationale supported by the record.

Accordingly, the Board does not find it credible that the Veteran's tinnitus has been present since active service and further finds that the competent medical evidence weighs against a relationship between the Veteran's tinnitus and his period of active service, to include in-service noise exposure.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for tinnitus is denied.

ORDER

Service connection for tinnitus is denied.

Service connection for hearing loss is dismissed.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to develop additional evidence with respect to the remaining claims on appeal.

With regards to the claim for an increased rating in excess of 10 percent for left knee residuals of gunshot wound with retained foreign body, the Board finds that another VA examination would be helpful in the adjudication of the claim.  The Veteran has not been afforded a VA examination of his left knee since a February 2012 evaluation.  Moreover, statements made by the Veteran and his representative during his June 2015 Board hearing strongly suggest that the record does not accurately reflect the current severity of the Veteran's left knee.  He also testified to having a painful scar on his left knee.  See June 2015 Board Hearing Transcript, p. 12.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected left knee residuals of gunshot wound with retained foreign body is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regards to the claim for service connection for a right knee disability as secondary to the Veteran's service-connected left knee, the Veteran submitted an undated letter from his private treating physician, Dr. G. R., who stated that he had been treating the Veteran's right knee.  He indicated that the private treatment records show that the Veteran's original in-service injury to his left leg changed his gait for the last 30 years.  He further stated that the right leg has had to accommodate, which has caused advanced degenerative joint disease (DJD) in the right knee.  The Veteran also had surgery to the right knee, which was unsuccessful due to previous damage to the left leg.  The Veteran still walked with a severe limp and it was his opinion that the previous injury to the Veteran's left leg created the problems of arthritis and mechanical instability in the right leg.  

The Veteran was afforded a VA examination in July 2008.  The Veteran reported a history of right knee pain and stated that he had no specific trauma or injury to it.    The examiner acknowledged Dr. G. R.'s opinion that the Veteran's right knee disability could be from an "overuse type phenomenon" from his left knee injury.  The examiner noted that the Veteran has had consistent ache and pain, and a couple of years ago he had arthroscopic surgery done.  He now had a lot of arthritis, as such was documented by his doctor, and he may need a knee replacement.  Upon examination, the Veteran was diagnosed with postoperative arthritis of the right knee.  However, the examiner concluded that the relationship of his right knee to his left knee was purely speculative.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds the July 2008 opinion to be unsupported and unexplained.  As such, further rationale or examination is necessary before a decision on the merits may be made.

Lastly, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.             § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After all available outstanding records have been obtained, arrange for the Veteran to undergo a VA joints examination to determine the current severity of his service-connected left knee disability.  All indicated studies, including X-rays and range-of-motion studies in degrees, must be conducted, and all findings must be reported in detail.  The claims file, copy of this remand, and all records in the electronic file must be made available to the examiner.  All necessary special studies or tests must be accomplished.

The examiner should comment on the presence or absence of painful motion or weakness in the effected joint and what objective signs reflect this.  Range-of-motion studies of the left knee should be accomplished.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range-of-motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. 

Furthermore, the examiner should state whether any pain associated with the left knee disability could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.  All functional losses should be equated to additional loss of motion (beyond what is shown clinically).  (If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.)  Additionally, any instability and degree of such disability should be described.

The examiner should also specifically note all characteristics of the any scar on the left knee, including pain, and whether this disability causes limitation of motion.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

3. Thereafter, schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his right knee disability.  The examiner is requested to review the claims file and a copy of this remand, in conjunction with the examination. 

After examining the Veteran, the examiner should opine as to whether it is at least as likely as not that the right knee disability is due to an injury or other event of his service or otherwise caused or aggravated by the service-connected left knee disability. 

If it is found that the right knee disability was aggravated by the service-connected left knee disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.   If the examiner is not able to provide an opinion, he or she should explain why.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


